Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 38-46 and 49-64 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 60 describe method of setting up virtual cameras including a reference virtual camera first and second virtual cameras having positions and orientations set automatically based on the reference virtual camera to become left and right cameras and outputting first information relating to a distance information the distance information including a return value a ratio of a distance between the left and right cameras and a parallax for an object at infinity in the virtual space, the return value is used to position an object at a rear-most side of a stereoscopic image of the virtual space.
The closest arts are Nomura, Hendrickson and Parsons.  Nomura discloses setting first and second virtual cameras based on the setting of a reference virtual camera to provide a stereoscopic display of an image of a virtual space. Hendrickson teaches using cameras with identical camera directions using asymmetric fields of view to generate a stereoscopic image. Parsons teaches outputting information indicating the distance between left and right virtual cameras. However, the decision by the Patent Trial and Appeal Board of 2/2/2021 indicates that none of the applied references teach that the left and right virtual cameras are oriented in an identical direction. Therefore the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”